                                                                USDC
           Case 1:17-cv-06222-GHW Document 194 Filed 09/15/20 Page 1 ofSDNY
                                                                        3
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                           UNITED STATES DISTRICT COURT         DATE FILED: 9/15/20
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC, PEARSON EDUCATION,                   Case No. 17-cv-06222-GHW
INC., and CENGAGE LEARNING, INC.,

              Plaintiffs,

     v.

JORGE L. TURCIOS, PEDRO A. TURCIOS,
HEW SAN YOU, BEENISH BUTT, MEHAK
NAEEM, LIM SEI RIANG, REJOICE SENAYE,
JAMES ADEWOLA, LINDA CLARK,
MATTHEW FIFE, RYAN J. HARRIS, and ZJUS
EXPRESS INC.,

              Defendants.



               CONSENT JUDGMENT AND PERMANENT INJUNCTION
          AGAINST DEFENDANTS JORGE L. TURCIOS AND PEDRO A. TURCIOS

          Upon the Stipulation for Entry of Judgment and Permanent Injunction Against Defendants

  Jorge L. Turcios and Pedro A. Turcios (“Defendants”), it is hereby

          ORDERED that final judgment is ENTERED for Plaintiffs Pearson Education, Inc.,

  Cengage Learning, Inc., and McGraw Hill LLC, successor in interest to McGraw-Hill Global

  Education Holdings, LLC (hereinafter, “Plaintiffs”) for Defendants’ copyright and trademark

  infringement.

          Pursuant to and in accordance with 17 U.S.C. § 502 and this Court’s inherent equitable

  authority, it is FURTHER ORDERED that a permanent injunction is ENTERED in this action
        Case 1:17-cv-06222-GHW Document 194 Filed 09/15/20 Page 2 of 3




as to Defendants. Defendants, their agents, servants, and employees, and all those in active concert

or participation with any of them, are permanently enjoined from:

       a) Copying, reproducing, manufacturing, importing, advertising, promoting, distributing,
          selling, or offering to sell counterfeit or other unauthorized copies of Plaintiffs’ Works1
          and/or counterfeit or otherwise infringing goods bearing Plaintiffs’ respective
          trademarks; and

       b) Enabling, facilitating, permitting, assisting, soliciting, encouraging, or inducing others
          to copy, reproduce, manufacture, import, advertise, promote, distribute, sell, or offer to
          sell counterfeit or other unauthorized copies of Plaintiffs’ Works and/or counterfeit or
          otherwise infringing goods bearing Plaintiffs’ respective trademarks; and

       c) Using, operating, maintaining, assisting, distributing, or supporting any computer
          server, website, email address, social media account, online-marketplace account, bank
          account, or payment processing system in connection with the copying, reproducing,
          manufacturing, importing, advertising, promoting, distributing, selling, or offering to
          sell Plaintiffs’ Works and/or counterfeit or otherwise infringing goods bearing
          Plaintiffs’ respective trademarks.

       It is FURTHER ORDERED that this Final Judgment and Permanent Injunction shall

inure to the benefit of Plaintiffs and any successors, assigns, and acquiring companies. This Final

Judgment and Permanent Injunction shall be binding upon Defendants and any successors, assigns,

and acquiring companies.

       It is FURTHER ORDERED that this Final Judgment and Permanent Injunction shall be

deemed to have been served upon the Defendants at the time of its execution by this Court.

       It is FURTHER ORDERED that this Final Judgment and Permanent Injunction pertains

only to Plaintiffs’ claims in Case Nos. 17-cv-06222-GHW. Nothing herein extends to, limits, or

waives any of Plaintiffs’ other rights, claims, or remedies, including, without limitation, any




1
  “Plaintiffs’ Copyrighted Works” means any and all eBooks, textbooks, or other copyrighted
works, or portions thereof, whether now in existence or later created, regardless of media type, the
copyrights to which are owned or controlled by any of Plaintiffs or their parents, subsidiaries,
affiliates, predecessors, successors, and assigns, whether published in the United States or abroad.
        Case 1:17-cv-06222-GHW Document 194 Filed 09/15/20 Page 3 of 3




events, actions, occurrences, infringements, or violations occurring after the issuance of this Final

Judgment and Permanent Injunction.

       It is FURTHER ORDERED that the Court retains jurisdiction of this matter in law and

equity for purposes of enforcing this Order and/or adjudicating claims of violations of this Order.




                 15th day of ________
SO ORDERED this _____        September 2020.

                                                      ________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
